t c memo united_states tax_court tim w holliday petitioner v commissioner of internal revenue respondent docket no 13020-02l filed date tim w holliday pro_se laurel m costen for respondent memorandum opinion gale judge this case arises from a petition for review under sec_6330 d of respondent’s determination to proceed with a proposed levy to collect petitioner’s and federal_income_tax liabilities the unless otherwise noted section references are to the internal_revenue_code as amended issue for decision is whether respondent may proceed with the proposed levy we hold that he may background petitioner was a resident of american canyon california when his petition was filed petitioner timely filed a individual federal_income_tax return reporting tax due of dollar_figure after correcting the return for computational and clerical errors respondent assessed the tax due thereon of dollar_figure on date petitioner did not timely file a federal_income_tax return for or on date respondent prepared a substitute for return for each year and on date respondent assessed tax of dollar_figure for and dollar_figure for petitioner filed and individual federal_income_tax returns on september and respectively respondent subsequently abated the assessment for each year to reflect the tax reported on petitioner's returns after correcting for computational and clerical errors petitioner filed a individual federal_income_tax return on date an assessment of dollar_figure was made with respect to that return respondent concedes that notices of deficiency for these years were not received by petitioner petitioner did not timely file a federal_income_tax return for on date respondent prepared a substitute for return and days later petitioner submitted a return that was filed as an amended_return the return petitioner submitted reported dollar_figure of tax due which respondent assessed petitioner timely filed and individual federal_income_tax returns reporting tax due of dollar_figure and dollar_figure respectively which respondent assessed on date petitioner filed amended returns for and reporting the tax due on each amended_return as zero respondent treated these amended returns as claims for refund and denied them on date respondent issued a letter final notice notice_of_intent_to_levy and notice of your right to a hearing to petitioner for the unpaid balances of the aforementioned assessments for the tax years and on date petitioner submitted to respondent a form request for a collection_due_process_hearing in his request petitioner advised that he would have a stenographer present at the hearing by letter dated date the appeals officer advised petitioner that neither stenographic nor audio recording of the hearing would be permitted a hearing was held on date during which petitioner was not permitted to make an audio or stenographic recording the appeals officer also refused to consider petitioner's arguments related to the underlying tax_liabilities covered by the levy notice on date a notice_of_determination concerning collection action s under sec_6320 and or was mailed to petitioner in which the appeals officer recommended proceeding with the levy on date petitioner timely petitioned this court for review of the determination discussion sec_6331 provides that if any person liable to pay any_tax neglects or refuses to pay such tax within days after notice_and_demand for payment the secretary is authorized to collect such tax by levy upon property belonging to the taxpayer sec_6331 provides that the secretary is obliged to provide the taxpayer with notice including notice of the administrative appeals available to the taxpayer before proceeding with collection by levy sec_6330 generally provides that the secretary cannot proceed with the collection_of_taxes by way of a levy on a taxpayer's property until the taxpayer has been given notice of and the opportunity for an administrative review of the matter in the form of an appeals_office hearing and if dissatisfied with judicial review of the administrative determination see 115_tc_35 114_tc_176 sec_6330 specifies issues that the taxpayer may raise at the hearing the taxpayer may raise any relevant issue relating to the unpaid tax or the proposed levy including spousal defenses challenges to the appropriateness of collection actions and alternatives to collection sec_6330 the taxpayer also may challenge the underlying tax_liability if the taxpayer did not receive a statutory_notice_of_deficiency or did not otherwise have an opportunity to dispute the tax_liability sec_6330 sec_6330 provides that the determination of the appeals officer shall take into consideration inter alia the issues raised by the taxpayer we review the determination de novo when the underlying tax_liability is in dispute goza v commissioner supra pincite and under an abuse_of_discretion standard when it is not 114_tc_604 goza v commissioner supra pincite two of the principal arguments petitioner raises are that he did not receive the hearing to which he was entitled under sec_6330 because he was not permitted to record the hearing and that the appeals officer refused to consider arguments pertaining to the underlying tax_liabilities because petitioner reported those liabilities as due on his returns the hearing in this case was conducted and the determination issued before our opinions in 121_tc_8 and 122_tc_1 in which we held respectively that a taxpayer in a sec_6330 hearing is entitled to make an audio recording thereof and to dispute the underlying tax_liability even where the taxpayer reported the liability as due on his return at trial we afforded petitioner the opportunity to raise any issue he considered relevant to the proposed levy or the underlying tax_liabilities we consider those arguments below petitioner argues that the notice_of_determination was invalid and we therefore lack jurisdiction because the hearing he received was defective in several respects we disagree the defects in the hearing alleged by petitioner do not invalidate the notice and deprive us of jurisdiction see 117_tc_159 certain portions of the underlying tax_liabilities were attributable to adjustments respondent made pursuant to sec_6213 however we do not consider whether pursuant to sec_6213 petitioner previously had an opportunity to dispute these portions within the meaning of sec_6330 because in this proceeding petitioner has in any event raised only meritless arguments with respect to his underlying tax_liabilities in light of the fact that petitioner sought but was denied recordation of the hearing we resolve all doubts in petitioner’s favor treating any issue or argument he raised at trial or in any written submission as having been raised at his hearing petitioner next argues that his hearing was invalid and collection may not proceed because the appeals officer refused to provide him with verification and did not verify at the hearing that the requirements of any applicable law or administrative procedure were met as required under sec_6330 petitioner admitted in his petition and at trial that at the hearing the appeals officer would not allow petitioner to see the appeals officer’s copies of the transcripts of account on the basis of the foregoing we are satisfied that the appeals officer obtained verification at the hearing he was not required to provide any such verification to petitioner see 118_tc_162 petitioner next claims that he did not receive notice_and_demand for payment as required by sec_6303 with respect to the liabilities for any of the taxable years in question and that the appeals officer did not consider his contentions in this regard petitioner’s claim of nonreceipt is belied by the certified copies of forms certificate of assessments payments and other specified matters in evidence for each year which show that statutory notices of balance due were issued for each year absent some showing of irregularity in the forms which petitioner has not made those records serve as presumptive evidence that notice_and_demand pursuant to sec_6303 was mailed to petitioner see 7_f3d_137 9th cir 871_f2d_1015 11th cir 119_tc_252 respondent also relies on the notice_of_intent_to_levy issued in this case as satisfying sec_6303 see 953_f2d_531 9th cir standifird v commissioner tcmemo_2002_245 affd 72_fedappx_729 9th cir in light of the appeals officer’s review of the transcripts of account we are satisfied that he obtained sufficient verification that the requirements of applicable laws and procedures had been met petitioner also advanced a claim at trial that the period of limitations for collection of his liability had expired the period for collection following assessment is years sec_6502 if a hearing is requested under sec_6330 the running of the period of limitations for collection is suspended for the period during which the hearing and appeals therein are pending sec_6330 117_tc_127 further the period for collection shall not expire before the 90th day after the day on which there is a final_determination in the hearing sec_6330 petitioner's liability was assessed on date and petitioner requested a hearing under sec_6330 on date ie within the 10-year period following the date assessment accordingly the period of limitations for collection of petitioner's liability is suspended and has not expired further with respect to the underlying tax_liabilities petitioner contends that he asked the appeals officer to tell him which internal_revenue_code section makes him liable for tax and whether that section is within subtitle a petitioner further claims that he inquired as to what legislative_regulation makes him liable for interest in both instances the appeals officer apparently refused to consider these inquiries these are frivolous issues that the appeals officer might have responded to but was certainly not required to consider suffice it to say that petitioner reported wage income for each of the years in question and such income is taxable pursuant to sec_1 a - c a and see also 640_f2d_1014 9th cir as to petitioner's interest liability sec_6601 provides for the imposition of interest on unpaid tax_liabilities and sec_6601 provides for the assessment and collection of that interest see also sec_301_6601-1 proced admin regs in sum the challenges to the existence or amount of the underlying tax_liabilities that petitioner advanced either at his hearing or in the instant proceeding are meritless finally petitioner raised a frivolous argument to the effect that there had been no delegation of authority from the secretary to issue the notice concerning his hearing under sec_6330 or to conduct it and accordingly his hearing was null and void for want of notice from or its conduct by the secretary himself for the purposes presented here the secretary has delegated the authority to issue a final notice_of_intent_to_levy to certain irs employees see delegation_order rev effective date internal_revenue_manual sec_1 see also 119_tc_252 the statute itself provides that the hearing is to be conducted by an officer_or_employee of the irs office of appeals not the secretary sec_6330 having considered all of petitioner’s arguments and found them meritless we conclude that the appeals officer’s failure to permit petitioner to make an audio or other recording of his hearing was harmless error similarly since petitioner has raised only meritless arguments with respect to the underlying tax_liabilities the appeals officer’s refusal to consider arguments concerning the underlying tax_liabilities was also harmless error in these circumstances we do not believe it is either necessary or productive to remand this case for a recorded hearing where an appeals officer might consider petitioner’s meritless arguments concerning his underlying tax_liabilities see lunsford v commissioner t c pincite see also keene v commissioner t c pincite kemper v commissioner tcmemo_2003_195 as petitioner has not raised a spousal defense challenged the appropriateness of collection actions or offered collection alternatives and the arguments he has raised are meritless we sustain respondent’s determination to proceed with the levy at issue to reflect the foregoing decision will be entered for respondent
